AO 245B (Rev. 05/1 5/2018) Judgment in 11 Criminal Petty Case (Modified)                                                              Page l of l



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      v.                                      (For Offenses Committed On or After November 1, 1987)



                     David Bautista-Hernandez                                 Case Number: 3:18-mj-22863-BGS

                                                                              William R Burgener
                                                                              Defendant 's Allom ey


REGISTRATION NO. 81087298

THE DEFENDANT:
 l2SI pleaded guilty to count(s) l of Complaint
                                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Natu re of Offense                                                          Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1


 0 The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




 O Count(s)         ~~~~~~~~~~~~~~~~~-
                                                                               dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                        FORTY-FIVE (45) DAYS

IZI Assessment: $10 WAIVED            IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monday, November 26, 2018
                                                                            Date of Imposition of Sentence



                                 NO J ~}      z   I


                                                             T
                                                                            ~~KO                     MAL
                                                                            UNITED STATES MAGISTRATE JUDGE


                   L .                                                                                              3: 18-mj-22863-BGS
